—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Chambers, J.), rendered February 3, 2000, convicting him of robbery in the first degree, grand larceny in the fourth degree, criminal possession of stolen property in the fifth degree, attempted robbery in the third degree, and attempted grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to various remarks made by the prosecutor in his closing statements are unpreserved for appellate review (see, CPL 470.05 [2]). In any event, those remarks were either fair comments on the evidence, permissive rhetorical comment, responsive to the defense counsel’s summation (see, People v Ashwal, 39 NY2d 105; People v Sostre, 282 AD2d 766, lv denied 96 NY2d 868; People v Torres, 121 AD2d 663), or were not so prejudicial as to require reversal in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230). O’Brien, J. P., Florio, Schmidt and Townes, JJ., concur.